Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the amendment filed on 4/7/2022, with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2020/0042877 to Whatmough et al. (hereinafter Whatmough).
Per claim 1, Whatmough discloses a method (see figures) for lifelong learning (fig. 5:532-536 and ¶67…can continuously train additional neural networks, hence lifelong learning), the method comprising:
identifying a new task (¶35…transfer learning provided by ability to fine-tune certain layers of a neural network that was training on an original dataset, using additional different datasets, construed as new tasks to perform since model is able to classify new features beyond original task/capability trained for; fig. 5:516…subsequent data sets 516 used for creation of a subsequent neural network 532) for a machine learning model to perform (fig. 5:504-508…first/original neural network trained on a first/original data set 510), the machine learning model trained to perform an existing task (fig. 5:508…first/original neural network trained on a first/original data set 510, performing original task/capability of classification construed as existing task);
adaptively training a network architecture of the machine learning model (fig. 5…first/original neural network 504-508 is adaptively trained using subsequent data sets 516-536) to generate an adapted machine learning model (fig. 5:532…subsequent machine learning model has adapted fixed layers 526-528 while other layers can have adjusted weights 520-524) based on incorporating inherent correlations between the new task and the existing task (fig. 5:526-528…fixed weights are the same between first/original neural network and subsequent neural network, hence classification of new tasks and existing tasks share some underlying weight correlations between the neural networks), wherein adaptively training the network architecture includes:
generating a plurality of child network architectures (fig. 5:534 and ¶67…several additional neural networks can be trained, construed a plurality of child neural architectures relative to the first/original neural network 504; ¶63…”The second set, or any number of subsequent sets, of weights are based on a second dataset, or any number of subsequent datasets. Line 530 shows that a second, or subsequent, neural network is trained using the second, or subsequent, dataset and a second, or subsequent, set of weights (532).”): and 
determining an optimal child network architecture from the plurality of child network architectures for the adapted machine learning model (fig. 5:538…once “No” condition met, the latest trained neural network 532, construed as the optimal child network architecture, is used); and
using the adapted machine learning model to perform both the existing task and the new task (fig. 5:532…final trained neural network is what is used for input classification, i.e., previous image data or new image data).
Per claim 6, Whatmough discloses claim 1, further disclosing the machine learning model is a compressed model (¶45…neural network model can be subject to further optimization including “quantization, pruning small weights and sharing common sub-expressions”, all contributing to a more compressed model).
Claims 8 and 13 are substantially similar in scope and spirit as claims 1 and 6.  Therefore, the rejections of claims 1 and 6 are applied accordingly.  Whatmough further discloses an electronic device having a memory configured to store a machine learning model trained to perform an existing task and a processor operably connected to the memory to implement the method of claim 1 (¶56).
Claim 15 is substantially similar in scope and spirit as claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  Whatmough further discloses a non-transitory, computer-readable medium comprising program code for lifelong learning that, when executed by a processor of an electronic device, causes the electronic device to implement the method of claim 1 (¶56).
Allowable Subject Matter
Claims 2-5, 7, 9-12, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 8 and 15, further including the particular notable limitation: for each of the plurality of child network architectures, expanding a size of the network architecture of the machine learning model using AutoML, wherein AutoML is defined in the instant specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to automatic knowledge transfer by determining optimal child network architectures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125